COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER ON MOTION
Cause number:            01-15-01014-CR
Style:                   Marcell Lamont Kennedy v. The State of Texas
Date motion filed*:      January 26, 2016
Type of motions:         First Unopposed Motion for Extension of Time to File Brief
Parties filing motions: Appellant
Document to be filed:    Appellant’s Brief

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                N/A (Clerk’s Record not yet filed)
       Number of extensions granted:         0         Current Due Date: N/A
       Date Requested:                   March 1, 2016 (32 days from January 29, 2016)

Ordered that motion is:
       Granted
              If document is to be filed, document due:
       Denied without prejudice
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       On December 18, 2015, the trial clerk filed a corrected assignment letter in this Court
       noting that the notice of appeal was filed on November 18, 2015, but a motion for new
       trial was filed on November 30, 2015, which sets the appellate record deadline to 120
       days after the date sentence was imposed on October 29, 2015, or by February 26,
       2016. See TEX. R. APP. P. 35.2(b). Thus, appellant’s motion for an extension of time
       to file appellant’s brief is denied as premature without prejudice to refiling because,
       although the reporter’s record was filed on December 10, 2015, the briefing deadlines
       do not begin until after the appellate record is complete, and the clerk’s record is to be
       filed by February 26, 2016. See TEX. R. APP. P. 38.6(a)(1).

Judge’s signature: /s/ Laura Carter Higley
                       Acting individually

Date: February 2, 2016

November 7, 2008 Revision